Citation Nr: 1237330	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  10-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently with the RO in Los Angeles, California.  

In May 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. so the RO could issue a statement of the case.  The action specified in the May 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for PTSD, which he attributes to the following stressors: injuring his back in a fall from an obstacle course; being struck from behind by a knife by a fellow service member, J.S.; escaping death or injury from a plane crash; and drinking highly toxic chemicals from a "lister bag".  The Veteran served during World War II and his DD-214 shows that he worked as a general clerk, with participation in the Eastern Mandates campaign in the Pacific Islands.

The Veteran was diagnosed with "possible PTSD issues related to combat trauma from WWII", but has not been definitively diagnosed with PTSD

The Veteran has provided the name of the service member who allegedly attacked him in service, as well as the date and location of the alleged attack, and has claimed that his attacker faced court martial proceedings as a result of his actions.  As the Veteran has provided a number of specific details about this claimed stressor, on remand, the RO should attempt to verify whether the Veteran was in fact attacked by J.S. during his basic training in Greensboro, N.C. in September 1943.  

On remand, the RO should also associate any new VA treatment records with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain any VA medical records from Loma Linda and Victorville for treatment received from 2010 to the present.  

2. Attempt to verify whether or not the Veteran was attacked by another serviceman, J.S. in September 1943 at Basic Training Center # 10 in Greensboro, N.C.  The RO should document all steps it takes to corroborate the Veteran's stressor.  

3. When the development requested has been completed, this case should again be reviewed by the RO on the basis of the additional evidence, to determine whether any further development is needed (i.e., whether an examination is necessary).

4.  Then, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

